DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on November 6, 2020 and wherein the Applicant has amended claims 1-3, 9-11, 19-20, 23-31. 
In virtue of this communication, claims 1-32 are currently pending in this Office Action.
With respect to the objection of drawings due to formality issue, as set forth in the previous Office Action, the Applicant’s drawing replacement submitted on November 6, 2020 has been acknowledged and entered herein, and argument, see paragraph 2 of page 14 in Remarks filed on November 6, 2020, have been fully considered and the argument is persuasive. Therefore, the objection of drawings due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
With respect to the objection of claims 1-32 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 14 in Remarks filed on November 6, 2020, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-32 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the double patenting rejections of claims 1-32 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,947,326 B2, and on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,468,038 B2,  applicant Terminal Disclaimers filed on November 6, 2020 have been disapproved because:

    PNG
    media_image1.png
    200
    831
    media_image1.png
    Greyscale
and therefore, the double patenting rejections of claims 1-32 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,947,326 B2, and on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,468,038 B2, as set forth in the previous Office Action, maintained.
With respect to the rejection of claims 23-25 under 35 USC §101, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 1 of page 15 in Remarks filed on November 6, 2020, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 23-25 under 35 USC §101, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 2-6, 9-10, 11-15, 19 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 3-4 of page 15, paragraphs 2-5 of page 16 in Remarks filed on November 6, 2020, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 2-6, 9-10, 11-15, 19 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations 

Claim Objections
Claims 1-19, 23-25, 30, 32 are objected to because of the following informalities: 
Claim 1 recites “decoding a downmix matrix for mapping …” and then “wherein decoding a downmix matrix comprises: …” which may later cause confusion because two “a downmix matrix” and therefore, if “a downmix matrix” in the claimed “wherein decoding a downmix matrix comprises: …” is referred back to “a downmix matrix” in the claimed “a downmix matrix for mapping”, it is recommended to use --wherein decoding [[a]] the downmix matrix comprises: …-- or similar. Claim 1 further recites “the decoded downmix matrix” which shall be a decoded downmix matrix-- because the term “decoded downmix matrix” is first time referred at this point. Claims 1-19 are objected due to the dependencies to claim 1.
Claim 3 recites “from encoded the information representing …” which may be --from the encoded information representing …-- or similar. Claims 4-8, 10-15, 19 are objected due to the dependencies to claim 3.
Claim 5 further recites “The method of claim 3, wherein encoding the significance values is based on …” which appears to be not further limitation of parent claims 1 and 3 because parent claim 1 and 3 recites claimed the subject matters that have nothing to do with encoding and claim 5 completely recites the method steps of encoding that is not subject matters of the parent claims 1 and 3. Claim 6 is objected due to the dependency to claim 5. It appears that claim 5 should depend on claim 2, other than claim 3.
Claim 6 is further objected for the at least similar reasons as described in claim 5 above because claim 6 recites the similar deficient features as recited in claim 5.
Claim 7 is further objected for the at least similar reasons as described in claim 5 above because claim 7 recites the similar deficient features as recited in claim 5. For example, claim 7 recites “encoding …” which is not the subject matters the parent claims 1, 3-4 claimed.
Claim 8 is further objected for the at least similar reasons as described in claim 5 above because claim 8 recites the similar deficient features as recited in claim 5. For example, claim 7 recites “encoding …” which is not the subject matters the parent claims 1, 3-4 claimed.
Claim 9 further recites “decoding from the encoded information representing the downmix matrix information indicating …” and wherein “the downmix matrix information” has an insufficient antecedent basis for the limitation of claim 9, but it appears to be “the downmix matrix” as such -- decoding from the encoded information representing the downmix matrix encoded downmix matrix 
Claim 11 recites “the mixing gains” which appears to have an insufficient antecedent basis for the limitation of claim 11 and thus, it appears to be --mixing gains--, other than “the mixing gains”. Claims 12-15 are objected due to the dependencies to claim 11.
Claim 18 is further objected for the at least similar reasons as described in claim 5 above because claim 18 recites the similar deficient features as recited in claim 5. For example, claim 18 appears to be dependent on claim 2, about “encoding the downmix matrix”, other than “decoding” of claim 1.
Claim 23 recites “A non-transitory computer-readable medium storing instructions for carrying out a method comprising: decoding a downmix matrix for …” and it is well-known in the art that “instructions” stored in “a non-transitory medium like memory” for the claimed “method” is mere printable non-functionality material until the “instructions” is executed by a computer, processor, or similar to implement the claimed method and see MPEP 2112.01[R-3] III and In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). Therefore, it is recommended to claim a processor (supported by the claim 26, 28, etc. and USPGPub 20200090666 A1, para [0010]-[0011], etc.) to execute the stored “instruction” to implement the claimed “method” steps. 
Claim 24 is objected for the at least similar reason as described in claim 23 above because claim 24 recites the similar deficient features as recited in claim 23. Claim 24 further missing a period at the end of the claim 24, which should be --… and a symmetry of speaker pairs of the plurality of output channels. --
Claim 25 is objected for the at least similar reason as described in claim 23 above because claim 25 recites the similar deficient features as recited in claim 23. 
Claim 30 recites “… and a symmetry of speaker pairs of the plurality of output channels..” which has duplicate period at the end of the claim 30, which should be --… and a symmetry of speaker pairs of the plurality of output channels.[[.]]--.
Claim 32 recites “the format of the decoded audio signal” which should be --a format of the decoded audio signal-- because the term “format” is first time referred at this point.
Appropriate correction is required.

Double Patenting
The text of those sections of Title above not included in this action can be found in a prior Office action with respect to the double patenting rejection of claims 1-32 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,947,326 B2 and double patenting rejection of claims 1-32 on the ground on nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,468,038 B2.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-23, 25, 27-29 are rejected under 35 U.S.C. 112, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “wherein the downmix matrix is encoded by exploiting a symmetry of speaker pairs of the plurality of input channels and a symmetry of speaker pairs of the plurality of output channels: wherein decoding a downmix matrix comprises: receiving …; and decoding …” which is confusing because of usage of multiple “:”, e.g., it is unclear what the second usage of “:” means, and it is unclear whether “decoding a downmix matrix for … : wherein decoding a Claim 1 further recites “the decoded downmix matrix” which has an insufficient antecedent basis for the limitation in claim 1 and causes confusing because it is unclear whether the “decoded downmix matrix” is referred back to the “downmix matrix” prior to “encoded” as recited in claim 1, i.e., reversible between “encoded” and “decoded”, or be different from the “downmix matrix” prior to “encoded”, i.e., not significantly same as the downmix matrix prior to and thus, further renders claim indefinite. If the difference is true, it shall use “a decoded downmix matrix”, other than “the decoded downmix matrix” and if the difference is not true, usage of “decoded downmix matrix” or similar shall be consistently used through the claims. Claims 2-19 are rejected due to the dependencies to claim 1.
Claim 3 further recites “The method of claim 1, wherein respective pairs of input and output channels in the downmix matrix …” which is confusing because it is unclear whether “the downmix matrix” herein is referred back to “the downmix matrix” as “decoded downmix matrix” generated in the claimed method as such “decoding the encoded information for obtaining the decoded downmix matrix” or “the downmix matrix” (used in the encoder) as such “the downmix matrix is encoded by exploiting a symmetry of speakers …”, i.e., used in an encoder, other than one recited in the method (decoding) as a preamble in the parent claim 1 and thus, further renders claim indefinite. Claim 3 further recites “the … information representing the downmix matrix” and the parent claim 1 recites “the … information representing the encoded downmix matrix” which is confusing because it is unclear whether “the … information” is representing “downmix matrix” or representing “encoded donwmix Claims 3 further recites “decoding significance values from the encoded …”, “wherein respective significance values are assigned to …”, “wherein a significance value indicates if …”, which is confusing about the terms of the recited “significance values”, “respective significance values”, and “a significance value” because it is unclear whether the “respective significance values” is included in “significance values” as decoded, the same as, or different from the “significance values” as decoded, and it is unclear whether “a significance value” is included in “significance values” from the “decoding” or included in the “respective significance values”, and it appears to be decoding the encoded information … to generate significance values, other than the claimed “decoding significance values from the encoded information ...”  “significance values” from decoding “encoded information”  other than one from the “decoding”, etc. and thus, further renders claim indefinite. Claims 4-8, 10-11-15, 19 are rejected due to the dependencies to claim 3.
Claim 4 further recites “encoding the significance values” and the parent claim 3 recites “decoding significance values” which is further confusing because it is unclear whether “significance values” is in an encoded format so that “decoding significance values” or “significance values” is in a plain or non-encoded format so that “encoding the significance values” and thus, further renders claim indefinite. Claims 7-8 are rejected due to the dependencies to claim 4.
Claim 5 further recites “wherein encoding the significance values is based on a template having the same pairs of speaker groups of the input channels and speaker groups of the output channels, having associated therewith template significance values” which are further confusing because it is unclear what “the same of …” as is performed and it is unclear what  Claim 6 is rejected due to the dependency to claim 5.
Claim 9 is further rejected for the at least similar reason as described in claim 3 above because claim 9 recites the similar deficient feature as recited in claim 3. For example, claim 9 recites “information representing the donwmix matrix” while the parent claim 1 recites “information representing the encoded donwmix matrix”. Claim 9 further recites “a group of input channels is mixed equally from a group of input channels” which doesn’t make any sense about “mix”, because it is unclear whether the “group of input channels” is “mixed” or “group of input channels” is not mixed, but selected from, and thus, further renders claim indefinite. Claim 9 further recites “the separability property indicating that a group of output channels is mixed from a group of inpt channels …” which is further confusing because it is unclear whether “output channels” is mixed or generated by mixing “input channels” and thus, further renders claim indefinite.
Claim 10 is further rejected for the at least similar reasons as described in claim 9 above because claim 10 recites the similar deficient features as recited in claim 9. Claim 10 further recites “the … information representing the downmix matrix information” and the parent claim 1 recites “the … information representing the encoded downmix matrix” which is confusing because it is unclear whether “the … information” is representing “downmix matrix information” or representing “encoded donwmix matrix” and thus, further renders claim indefinite.
Claim 11 further recites “a list holding the mixing gains is provided, each mixing gain being …” which is further confusing because it is unclear whether “each mixing gain” is referred back to “the mixing gains” or “a mixing gain” as recited in the parent claim 3 and thus, further renders claim indefinite.
Claim 20 recites “encoding the audio content” and then “decoding the audio content” which is confusing because it is unclear what format the “audio content” is and it is unclear whether “audio content” is encoded format to be decoded or decoded format to be encoded and thus, renders claim indefinite. Claims 21-22 are rejected due to the dependencies to claim 20.
Claim 23 recites “… the plurality of output channels, the method comprising: wherein decoding a downmix matrix comprises: receiving …; and decoding ….” which is confusing because it is unclear what the “the method comprising:” comprises and thus, renders claim indefinite. 
Claim 25 is rejected for the at least similar reasons as described in claim 20 above because claim 25 recites the similar deficient features as recited in claim 20. For example, claim 25 recites “encoding the audio content” and “decoding the audio content”, “encoding the downmix matrix” and “decoding downmix matrix”, etc.
Claim 27 recites “wherein encoding the downmix matrix comprises …” which is confusing because it is unclear whether “encoding the downmix matrix” herein is referred to “a processor configured to encode the downmix matrix” as recited in the parent claim 26 or to “the processor is configured to operate in accordance with a method for encoding a downmix matrix for …” as recited in claim 27 and thus, renders claim indefinite.
Claim 28 recites “a decoder for decoding a downmix matrix” and then recites “a processor configured to … decode the encoded information for obtaining the decoded downmix matrix”, which is confusing because it is unclear whether the subject matter of claim 28 is to “decoding a downmix matrix for mapping“ or to “decod the encoded information for obtaining the decoded downmix matrix” and thus, renders claim indefinite. 
Claim 29 is rejected for the at least similar reasons as described in claim 27 above because claim 29 recites the similar deficient features as recited in claim 27. For example, claim 29 recites “the processor is configured to operate in accordance with a method for decoding a downmix matrix for mapping …” and “the method comprising … decoding the encoded information for obtaining the decoded downmix matrix” and the parent claim 28 recites “a processor configured to … decode the encoded information for obtaining the decoded downmix matrix” which is confusing because it is unclear “obtaining the decoded downmix matrix” is by a method implemented by the “processor” or by configuring “the processor to decode …” and thus, renders claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 1-2, 9, 16-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al (WO 2013103175 A1, hereinafter Yoo, translation by using US 20140372130 A1 hereinafter)..
Claim 1: Yoo teaches a method (title and abstract, ln 1-12 and fig. 1 and apparatus for decoding multi-channel signal in fig. 1), comprising: decoding a downmix matrix for mapping a plurality of input channels of audio content (e.g., channel signals under 10.2 channel configuration in fig. 2 and as input channels in fig. 3) to a plurality of output channels (e.g., channel signals of 5.1 or 7.1 channel configurations in fig. 3 and Table 1, p.2-3, para 28-29), the input and output channels being associated with respective speakers at predetermined positions (10.2 speaker layout in fig. 2 and 5.1, 7.1, 2.0 speaker layouts in Table 1, respectively) relative to a listener position (relative to the center point as a listener position in fig. 2), wherein the downmix matrix is encoded by exploiting the symmetry of speaker pairs of the plurality of input channels and the symmetry of speaker pairs of the plurality of output channels (utilizing a symmetry of speaker pairs including input channels and output channels to assign common parameter or gains to the paired speaker signals in table 1, e.g., for downmix from 10.2 to 7.1, the output speaker channel signals L7.1 and R7.1 are paired and obtained via at least paired input channel speakers with L10.2 and R10.2 and LH10.2 and RH10.2, respectively and only the parameter “a”, “c”, etc., in the downmix matrix is transcoded to the decoder, table 1, p.2-3, para 28-29): 
wherein decoding a downmix matrix comprises:

decoding the encoded information for obtaining the decoded downmix matrix (via deMUX of the extracting unit 121 to obtain including extracted downmixing matrix 430 in fig. 4 and p.4, para 38).
Claim 2: Yoo teaches a method (title and abstract, ln 1-12 and fig. 1), comprising:
encoding a downmix matrix for mapping a plurality of input channels of audio content to a plurality of output channels, the input and output channels being associated with respective speakers at predetermined positions relative to a listener position (the apparatus for encoding multi-channel signal 110 in fig. 1 and e.g., for mapping input speaker channels 10.2 to output speaker channels 5.1, 7.1, 2.0, etc. in table 1, p.2-3 and ),
wherein encoding the downmix matrix comprises exploiting a symmetry of speaker pairs of the plurality of input channels and the symmetry of speaker pairs of the plurality of output channels (the claimed exploiting is interpreted as put into account by utilizing, i.e., a symmetry of speaker pairs including input channels and output channels, e.g., coding the downmix matrix to have parameters “a”, “c”, and zeros defined in table 1, e.g., for downmix from 10.2 to 7.1, the output speaker channel signals L7.1 and R7.1 are paired and obtained by paired L10.2/R10.2 and paired LH10.2/RH10.2, respectively in table 1, and only the parameter “a”, “c”, etc. in the downmix matrix is transmitted to the decoder).
Claim 20 has been analyzed and rejected according to claims 1 and 2 above and Yoo further teaches a method (title and abstract, ln 1-16 and fig. 1) for presenting audio content 
providing the audio content and a downmix matrix for mapping the input channels to the output channels (providing 5.1 channel signal via 320 and downmixing matrix 340 from the 10.2 channel signal 310 in fig. 3),
encoding the audio content (via encoder 113 including the MUX to generate encoded 5.1 channel signal 325 and encoded remaining signal 335 in fig. 3);
encoding the downmix matrix (table 1, coding the downmix matrix to have parameters “a”, “c”, zeros, etc., in 10.2 to 7.1 in table 1 and further coded to a single signal to be transmitted via a MUX 350 in fig. 3, p.4, para 35) by exploiting a symmetry of speaker pairs of the plurality of input channels and the symmetry of speaker pairs of the plurality of output channels (put into account by utilizing, i.e., a symmetry of speaker pairs including input channels and output channels, e.g., coding the downmix matrix to have parameters “a”, “c”, and zeros defined in table 1, e.g., for downmix from 10.2 to 7.1, the output speaker channel signals L7.1 and R7.1 are paired and obtained by paired L10.2/R10.2 and paired LH10.2/RH10.2, respectively in table 1, and only the parameter “a”, “c”, etc. in the downmix matrix is transmitted to the decoder);
transmitting the encoded audio content and the encoded downmix matrix to the system (via the transmission signal 350 to the audio decoder in fig. 4 and p.4, para 35);

decoding downmix matrix by receiving encoded information representing the encoded downmix matrix and decoding the encoded information for obtaining the decoded downmix matrix (receiving the transmitted signal and via the signal extracting unit 121 as the deMUX to generate extracted downmixing matrix 430 in fig. 4); and
mapping the input channels of the audio content to the output channels of the system using the decoded downmix matrix (using the extracted downmix matrix to converting the 5.1 channel signals to the 10.2 speaker channel signals, 5.1 channel signals, stereo paired channel signals, or 7.1 channel signals in fig. 4, in table 1, p.2-3, and fig. 4 and p.6, para 56-59).
Claim 9: Yoo further teaches, according to claim 1 above, wherein decoding the downmix matrix comprises:
decoding from the encoded information representing the downmix matrix information indicating in the downmix matrix for each group of output channels whether a symmetry property and a separability property are satisfied (upon the determination of 10.2->2.0 or 10.2->7.1 in fig. 4), the symmetry property indicating that a group of input channels is mixed with the same gain from a single input channel (outputting 7.1 output speaker channels, CH channel is always scaled by c*1/square(2) to generate LB and RB in 7.2 audio signal while mixing with other input channel signals LB10.2 and RB10.2 with the same gain value “a” to generate LB7.1 and RB7.1 in table 1, p.2) or that a group of input channels is mixed equally from a group of input channels (parameter “a” is equally used in the input speaker channels LB10.2, RB10.2, LS10.2, RS10.2, L10.2, R10.2 to generate LB7.1, RB7.1, LS7.1, RS7.1, L7.1, R7.1 in table 1, p.2), and the separability 10.2-> L7.1, LB10.2->LB7.1 on the left side and R10.2->R7.1, RB10.2->RB7.1 on the right side, in table 1, p.3).
Claim 16: Yoo further teaches, according to claim 1 above, wherein a predetermined position of a loudspeaker is defined dependent on an azimuth angle and an elevation angle of the speaker position relative to the listener position (input speaker channels including LH and RH having same absolute value of the azimuth angle, but opposite sign and same height or elevation angle 45 degree in fig. 2), and wherein a symmetric speaker pair is formed by speakers having the same elevation angle and having the same absolute value of the azimuth angle but with different signs (e.g., LH and RH speakers in fig. 2).
Claim 17: Yoo further teaches, according to claim 1 above, wherein the input and output channels further include channels associated with one or more center speakers (C and CH in fig. 2 and C in output channels in table 1) and one or more asymmetrical speakers (LFE in 5.1 in table 1, p.3 and in 7.1 of table 1, p.2), an asymmetrical speaker lacking another symmetrical speaker in the configuration defined by the input/output channels (LEF are none of symmetrical to any channel speakers in fig. 2 and table 1, p.2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (above) and in view of reference Xiang et al (US 20140025386 A1, hereinafter Xiang).
Claim 21: Yoo teaches all the elements of claim 21, according to claim 20 above, except wherein the downmix matrix is specified by a user.
Xiang teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-2 and figs. 8-9) and wherein the downmix matrix being specified by a user is disclosed (feedback 2 carries user’s current head orientation to change the downmix matrix according to room environment, the number of output channel speakers, etc. and p.7, para 90) and wherein the downmix matrix is encoded by exploiting a symmetry of speaker pairs of the plurality of output channels (5.1 or 7.1 transcoding matrix encoded as metadata to be transmitted in fig. 8 and p.6, para 82-83) for benefits of achieving a more flexible and adaptive audio encoding and decoding by transmission of the coefficients that is constructed in a hierarchical, amenable, and scalable coding manner (p.8, para 98 and p.10, para 121-127). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the downmix matrix being specified by the user, as taught by Xiang, to the method, as taught by Yoo, for the benefits discussed above.
Claim 22: the combination of Yoo and Xiang further teaches, according to claim 20 above, transmitting equalizer parameters associated to the input channels or the downmix matrix elements (Xiang, transmission of final equalization in the vicinity of the listener using spherical harmonics coefficients and p.10, para 129-130).
Claim 23: Yoo teaches all the elements of claim 23, according to claim 1 above, except a non-transitory computer-readable medium storing instructions for carrying out a method of claim 1.
Xiang teaches an analogous field of endeavor by disclosing non-transitory computer-readable medium storing instructions for carrying out a method of claim 1 (title and abstract, ln 1-2 and figs. 8-9 and software or instructions stored in storage medium and executed by processor, p.13, para 158) and wherein decoding a downmix matrix comprises: receiving encoded information representing the encoded downmix matrix (via the rendering adjustments in fig. 8 and P10 in figs. 8-9); and decoding the encoded information for obtaining the decoded transcoding matrix (decoding the encoded downmixed metadata to have the transcoding matrix in figs. 8-9 and p.6, para 83) for benefits of achieving a more flexible and adaptive audio encoding and decoding by transmission of the coefficients that is constructed in a hierarchical, amenable, and scalable coding manner (p.8, para 98 and p.10, para 121-127). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the non-transitory computer-readable medium storing instructions for carrying out the method, as taught by Xiang, to the method, as taught by Yoo, for the benefits discussed above.
Claim 24 has been analyzed and rejected according to claims 2 and 23 above.
Claim 25 has been analyzed and rejected according to claims 20 and 23 above.
Claim 26 has been analyzed and rejected according to claims 2 above and the combination of Yoo and Xiang further teaches an encoder (Yoo, 110 in fig. 1 and details in fig. 3 and Xiang, object encoder in figs. 8-9) having a processor configured to encode the downmix 
Claim 27 has been analyzed and rejected according to claim 26 above.
Claim 28 has been analyzed and rejected according to claim 1 above and the combination of Yoo and Xiang further teaches a decoder having a processor (Yoo, 120 in fig. 1 and details in fig. 4 and Xiang, object decoder mixer in figs. 8-9). and 23 above.
Claim 29 has been analyzed and rejected according to claims 28 and 1 above.
Claim 30 has been analyzed and rejected according to claim 2 and the combination of Yoo and Xiang further teaches an audio encoder for encoding an audio signal (Yoo, audio encoder 110 in fig. 1 and details in fig. 3 and Xiang, including object encoder in figs. 8-9) having a processor (Xiang, a processor implement the software, p.13, para 156).
Claim 31 has been analyzed and rejected according to claims 1 above and the combination of Yoo and Xiang further teaches an audio decoder for decoding an encoded audio signal (Yoo, the audio decoder 120 in fig. 1 and details in fig. 4 and Xiang, including object decoder in figs. 8-9) having a processor (Xiang, a processor implement the software, p.13, para 156).
Claim 32 has been analyzed and rejected according to claim 31 above and the combination of Yoo and Xiang further teaches a format converter coupled to the decoder for receiving the decoded downmix matrix and operative to convert the format of the decoded audio signal in accordance with the received decoded downmix matrix (Yoo, including the multipliers in fig. 4 and Xiang, object decoder having 5.1 transcoding process in figs. 8-9).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (above) and in view of reference Kolluru (US 6108633 A).
Claim 18: Yoo teaches all the elements of claim 18, according to claim 1 above, except wherein encoding the downmix matrix comprises converting the downmix matrix to a compact downmix matrix by grouping together input channels in the downmix matrix associated with symmetric speaker pairs and output channels in the downmix matrix associated with symmetric speaker pairs into common columns or rows, and encoding the compact downmix matrix.
Kolluru teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-25 and fig. 1) and wherein encoding a matrix is disclosed (change MPEG and AC-3 matrix with coefficients in fig. 6 and col 12, ln 22-26) comprises converting the downmix matrix to a compact downmix matrix by grouping together input channels in the matrix associated with symmetric pairs (symmetric of matrix elements in row and col 12, ln 36-47) and output channels in the matrix associated with symmetric pairs into common columns or rows, and encoding the compact downmix matrix (symmetric of matrix elements in column with only difference of sign and e.g., blocks 501 and 503 at different column in fig. 6 and col 12, ln 48-56 and the symmetricies among the various blocks in array 500 reduce the size of the array from 2048 values to 256 values and col 12, ln 64-67 and col 13, ln 1-48) for benefits of improving computation efficiency by reducing computation iterations (col 12, ln 64-67) to achieve an optimized performance (col 2, ln 42-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the matrix and symmetric pairs and wherein encoding the matrix comprises converting the downmix matrix to the compact downmix matrix .

Response to Arguments

Applicant's arguments filed on November 6, 2020 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1-3, 9-11, 19-20, 23-31, a response is considered necessary for several of applicant’s arguments since references Yoo and Xiang will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §102(a)(1), as set forth in the Office Action, the Applicant, about the broadly claimed phrases “encoded downmix matrix” and “wherein the downmix matrix is encoded by …”, argued: “Yoo does not at all describe that a downmix that a downmix matrix that is to be transmitted from an encoder of an audio signal to a decoder of an audio signal is to be encoded/decoded”, because “outputs, as a transmission signal corresponding to a single signal, a downmix matrix of the first multi-channel signal, the second multi-channel signal encoded by the encoder 113, the remaining signal encoded by the encoder 113. Thus, as is clear from the wording in paragraph [0034] and [0035], only the second multichannel signal and the remaining signal are encoded … whereas 
In response to the argument cited above, the Office respectfully disagrees because (1) claim 1 recites “a method” to perform “decoding”, other than argued “encoding” and the recited “wherein the downmix matrix is encoded by …” is not performed by any of claimed “method” steps of claim 1, i.e., merely a preamble, and see MPEP 2111.02, II, and (2) claim 1 broadly recited “decoding the encoded information for obtaining the decoded downmix matrix” which is based on nothing, which has nothing to do with “encoded by “exploiting the symmetric of speaker pairs of the plurality of input channels and a symmetry of speaker pairs of the plurality of output channels” at all and therefore, the argument above is moot.
With respect to prior art rejection of independent claim 2 as a method for “encoding”, as discussed in the office action, Yoo clearly disclosed performance of coding a downmixing matrix (340 in fig. 3) by exploiting the symmetric of speaker pairs of the plurality of input channels and a symmetry of speaker pairs of the plurality of output channels (10.2 channels to 7.1 channels by channel matrixing in table 1, p.2, para [0028] and symmetric of speaker pairs in the input channels and output channels, e.g., symmetric speakers having channels L, R that are symmetric with respect to the center speaker C and that are coded by using channels L, R and channels LH, RH of 10.2 channel speaker configuration which are symmetric respectively, i.e., 
On the bases of above analyses and evidences from the prior art, the prior art rejection of independent claim 1 under 35 USC §102(?), as set forth in the (previous) Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claims ? and dependent claims ? is also maintained.
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654